Citation Nr: 1513434	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for a spinal disorder.  

2.  Entitlement to service connection for a disorder of the feet.  

3.  Entitlement to service connection for a disorder of the knees. 

4.  Entitlement to service connection for a disorder of the shoulders. 

5.  Entitlement to service connection for a disorder of the eyes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from May 1985 to May 1989, and he was awarded a parachutists badge.  He had no prior active service but had 4 months of prior inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records of the Veteran's treatment in October and November 1970, as a child, at a military medical facility for Legg-Perthes disease are on file.  

On examination in January 1981 for enlistment into the reserves it was reported that the Veteran had been treated in 1970 and 1971 (as a child) for Legg-Perthes disease without complications or sequelae.  He had run cross-country and played football in high school.  

An undated in-service report reflects that X-rays were taken of the Veteran's hips because of a history of his having had Legg-Perthes disease at age 9.  However, X-rays of the hips were normal.   In October 1981 X-rays of his left tibio-fibular head were normal.  

X-rays in October and November 1984 revealed that as to a vertical line from the spinous process of C7 to L3 the Veteran had scoliosis, with convexity to the left, which was less than 1/2 inch deviation to the left from the mid-line at T8.  

In January 1988 the Veteran had a laceration of the right ankle, which was cleaned and sutured.   In November 1988 the Veteran complained of blurred vision, both near and far.  His uncorrected near and distant visual acuity was 20/20 in each eye, and the assessment was hyperopia.  An examination for service separation in February 1989 was negative, as was an adjunct medical history questionnaire, except that the Veteran reported having or having had swollen or painful joints.  

In the Veteran's original August 2010 claim for VA compensation, VA Form 21-526, he did not specify, as provided in the form, the dates that his claimed disabilities began but stated that a back condition and conditions of the shoulders, knees and feet were due to parachute jumps or parachute accidents.  

In VA Form 21-4138, Statement in Support of Claim, in May 2011 the Veteran explained that his claimed orthopedic disorders were due to having had over 500 parachute jumps and landings.  He also reported that he had been treated for all the claimed disabilities during service but had not received any recent treatment.  

The Veteran was afforded a comprehensive VA examination in August 2012 for his claimed disabilities.  The examiner made several conclusions, as follows:  

As to the claimed spinal disorder, the examiner concluded that there was currently no evidence of chronic disabling back condition that could be related to parachute jumps.  He had been able to work as a fireman since the termination of his military service.  

As to the feet, the examiner concluded that there was current no evidence of a chronic disabling foot condition that could be related to parachute jumps.  He had been able to work as a fireman since the termination of his military service.  When working as a fireman he had sustained a significant injury that caused a fracture of his right ankle and this was the foot, i.e., the right foot, and this was the foot that had mild osteoarthritis of the great toe, by X-rays.  

As to the knees, the examiner concluded that there was current no evidence that the mild osteoarthritis in the Veteran's knees was related to parachute jumps.  There was no evidence that he had sought care for complaints of knee pain during military service and he had been able to work as a fireman following his military service.  

As to the shoulders, the examiner concluded that there was currently no evidence of a chronic disabling shoulder condition that could be related to parachute jumps.  He had been able to work as a fireman following his military service.   

The Veteran underwent multiple X-rays in conjunction with the August 2012 VA examination.  The report of X-rays of both shoulders reflects a history of shoulder pain since shooting competition pistols during service, but the X-rays found, as to each shoulder, no evidence of fracture or arthritis change or other bone abnormality and there were no abnormal soft tissue calcifications.  The report of X-rays of both feet reflects a history of "parachuting with pain in feet" but X-rays of the left foot found no evidence of fracture, dislocation, arthritic change or other abnormality but right foot X-rays revealed mild osteoarthritis at the 1st MTP joint.  The report of X-rays of both knees reflects a history of "parachuting with pain in knees" and the X-rays revealed, as in each knee, mild medial joint space narrowing and minimal hypertrophic osteoarthritic changes, with an impression of osteoarthritis in each knee.  The report of X-rays of the lumbosacral spine reflects a history of "parachuting with pain in low back" but the X-rays revealed no evidence of fracture, arthritic change or other bone abnormality, and the alignment and intervertebral disc spaces appeared to be maintained.   

Following the VA examination in August 2012, the Veteran submitted postservice private clinical records in December 2012.  These included a private treatment record in November 2009 that he had a 2 year history of painful right hallux valgus, for which he had had 2 steroid injections.  Prior X-rays had revealed dorsal spurring at the right 1st metatarsophalangeal (MTP) joint.  The assessment was hallux valgus, limited to the right 1st MTP.  

A September 2009 cervical spine MRI revealed large broad posterior C3-4 disc protrusion with mild spinal stenosis and mild posterior C5-6 osteophytic spurring and disc bulging.  

A June 2010 private clinical record noted that the Veteran was a kick boxer and that he had noticed pain and discoloration of the right hallux nail.  He was treated for subungual hematoma, nail trauma, of the right hallux nail; arthrosis and hallux "limitus" of the right 1st MTP.  

A report of a September 2011 lumbar MRI noted that the Veteran had had left radiculopathy and low back pain for one week.  The MRI revealed bulging disc and disc degeneration at multiple levels, specifically with broad based disc extrusion at L5-S1 as well as disc bulging and spinal stenosis at L4-5.  Also, facet degenerative changes were seen at multiple levels.  

In light of the contention that there may be STRs that are not currently on file, additional efforts should be made to ensure that all such records are on file.  

Also, in light of the evidence of a postservice right ankle fracture during postservice employment as a fireman, additional efforts should be made to ensure that all records relative thereto are obtained.  This should include ensuring that any records pertaining to any possible workers compensation claim are obtained.  

Inasmuch as the VA opinions in this case were obtained after the submission of postservice private clinical records, and the possibility that not all service treatment records are on file, the Veteran should be afforded additional VA examinations to ensure that any opinions are obtained after a review of all evidence of record.  

As to the claimed disorder of the eyes, no VA examination has been scheduled, nor will any such examination be scheduled inasmuch as the only evidence on file of a disorder of the eyes indicates that he has hyperopia.  

Hyperopia is an error of refraction as a result of the eyeball being too short from front to back and is called farsightedness.  Dorland's Illustrated Medical Dictionary, 795-96, (27th ed. 1988).  "Hyperopia is defined as 'that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being too short from front to back ... Called also farsightedness and hypermetropia.'  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 797 (28th ed. 1994)."  Moreno v. West, No. 98-1667 (nonprecedential Order June 20, 2000) (see also 17 Vet. App. 363 (Table)).

VA regulations specifically prohibit service connection for congenital or developmental defects, such as refractive errors of the eyes, unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See 38 C.F.R. § 3.303(c) and VAOPGCPREC 82-90.  

Thus, an examination of the Veteran's eyes will only be scheduled if the Veteran presents evidence of a disorder of the eyes which is not a refractive error.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken to ensure that all service treatment records are on file.  Thus, the Veteran should be contacted to obtain all possible information relative to his being a cadet at West Point and all appropriate steps should be taken to ensure that all service treatment records prior to October 1984 are obtained and associated with the claims file.  

2.  Send the Veteran a letter informing him that he may submit additional evidence in support of the claims and request that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

The Veteran should specifically be requested to provide as much information as possible as to his postservice work-related right ankle fracture, to include the inclusive dates of all treatment or evaluations and the full names of the treating source(s) and current address(es) of the custodian(s) of such records.  

Also, the Veteran should provide as much information as to all postservice claims or awards, or both, of worker's compensation benefits for any right ankle injury sustained working as a fireman.  

Then, the appropriate steps should be taken to obtain such records.

Also, inform the Veteran that an examination of his eyes will only be scheduled if the Veteran presents evidence of a disorder of the eyes which is not a refractive error.  

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Arrange for a VA examination by appropriate medical personnel (to include an orthopedist, if deemed necessary), with a review the Veteran's VA claims folder, including a copy of this Remand.  The examiner must provide opinions, with supporting rationale, as to whether any currently diagnosed disorders of the spine, shoulders, knees or feet are at least as likely as not (a 50-50 degree of probability) related to his military service, to include as being a result of in-service trauma and injury(ies) from parachute jumps.  

The report of the evaluation or examination should be associated with the Veteran's VA claims folder.  Complete rationales for all opinions expressed should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

4.  The RO must review the development undertaken to ensure compliance with the remand instructions.  If all instructions have not been complied with, to the extent possible, corrective action must be taken.

5.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Thereafter, the RO should readjudicate the claims.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the appropriate period of time within which to respond, if they so desire.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

